UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. Joseph A. Dickson, U.S.M.J.
Vv. ; Mag. No. 19-6677 (JAD)
VEDAT OBUZ ORDER FOR CONTINUANCE

THIS MATTER having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by Sara
F. Merin, Assistant United States Attorney), and Defendant Vedat Obuz (by
Damian Conforti, Esq., appearing), for an order granting a continuance of the
proceedings in the above-captioned matter; and Defendant being aware that he
has the right to have the matter submitted to a grand jury within 30 days of
the date of his arrest pursuant to Title 18 of the United States Code, Section
3161(b); and Defendant, through his attorney, having consented to the
continuance; and one prior continuance having been granted; and for good and
sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) Both the United States and Defendant desire additional time to
negotiate a plea agreement, which would render trial of this matter

unnecessary,

(2) Defendant has consented to the aforementioned continuance; and

 
 

Casé 2.19-mj-000/77-JAD_ Document 9 ied vs70srrs Page 2 of? PageB- 26—____—~

(3) Pursuant to Title 18 of the United States Code, Section 3161(h)(7),
the ends of justice served by granting the continuance outweigh the best
interests of the public and Defendant in a speedy trial.

WHEREFORE, it is on this day of August, 2019;

ORDERED that this action be, and it hereby is, continued from the date
this Order is signed through and including October 1, 2019; and it is further

ORDERED that the period from the date this Order is signed through
and including October 1, 2019 shall be excludable in computing time under

the Speedy Trial Act of 1974.

mee JOSEPH A. DICKSON

United States Magistrate Judge

 

Form and (fy

[i Conforti, Esq.
Counsel for Defendant Vedat Obuz

Sard F. F, Mod eyin A
Assistant United/States Attorney

 

 
